DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A Substitute Specification (excluding the claims) is required pursuant to 37 CFR 1.125(a) for these reasons.
Generally, there are a variety of minor problems with the amendments to the Specification filed on 20 April 2022, and these may best be resolved by filing a Substitute Specification.
Firstly, any amendments should be on a separate sheet for the Abstract.  MPEP §608.01(b) states that an Abstract should be on a separate sheet, and this applies as well to amendments to the Abstract.  Submitting an Abstract on a separate sheet facilitates proper indexing of the documents filed in electronic databases, and if the Abstract is not on a separate sheet, this can cause a problem requiring correction at the time of printing before the patent can issue.
Secondly, ¶[0014] is amended from “segmentand” to “segment and”, but the “and” should be deleted.  That is, “segment and; and” should be “segment; and”.  Applicant has not indicated this prior amendment with proper markings.
Thirdly, ¶[0094] is amended, but these amendments are unclear.  Specifically, there is an equation that is crossed out and there is an equation that is intended to be underlined, but the underlining makes it appear that both equations are being crossed out or deleted.  Additionally, it is not clear that the amendment is being properly presented for the coefficient αi.  The original symbol that appears similar to a small bird is not present in the amendment to ¶[0094], and then the amendment underlines both the original symbol which is given instead as a lined-through but underlined α and as an underlined αi.  Any symbol that is intended to be deleted should not be underlined.  These amendments can be clarified by a Substitute Specification.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 to 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Independent claims 14, 21, and 28 set forth a new limitation directed to “computing a positional relationship between the to-be-analyzed statement and the at least one historical statement, the positional relationship representing a normalized distance between the to-be-analyzed statement and the at least one historical statement”, where the limitation of “the positional relationship representing a normalized distance” is new matter.  The Specification, as originally filed, does not use the term “normalized distance”.  There are occurrences of the term “distance” only at ¶[0064], ¶[0076], and ¶[0090], and there are occurrences of the term “normalized” only at ¶[0086] - ¶[0087], ¶[0092], and ¶[0127].  However, there are no occurrences of the term “normalized distance”.  The Specification is closest to describing this at ¶[0092], where there is something about qi representing a positional relationship, for qi = softmax(posi), that normalization may not be performed, and that normalization not being performed does not affect implementation of the embodiment.  Still, normalization actually appears that is mainly only performed on the semantic similarity as described at ¶[0086] - ¶[0087] of the Specification, where a distribution of semantic similarity is given by pi = softmax(miuT) and Σi pi = 1.  The normalization by Σi pi = 1, then, is applied to the softmax function of the semantic similarity, and not to any distance function which represents a positional relationship.  One skilled in the art may understand that it might make sense to normalize a semantic similarity to provide a score between 0 and 1, but how a distance or positional relationship would be normalized would not be evident to one skilled in the art and is not reasonably described by the originally-filed Specification.  Accordingly, “the positional relationship representing a normalized distance” is new matter.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16 to 17, 21, 23 to 24, and 28 to 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 2017/0372200) in view of Kalns et al. (U.S. Patent Publication 2015/0149177).
Concerning independent claims 14, 21, and 28, Chen et al. discloses a method, system, and computer program product for contextual language understanding, comprising:
“acquiring a to-be-analyzed statement and at least one historical statement corresponding to the to-be-analyzed statement from the plurality of statements received during a communication session, the at least one historical statement appearing before the to-be-analyzed statement in the communication session” – knowledge carryover extracts salient semantics from one turn to the next in a multi-turn conversation (Abstract); a communication-related user utterance is ‘just send email to bob about fishing this weekend’ (¶[0078]); keeping contextual knowledge increases the likelihood of a system correctly estimating a semantic slot message with the same intent, ‘send email’; information from previous intrasession utterances are incorporated on a given utterance of the session (“in the communication session”) (¶[[0080]); spoken language understanding can take a discrete set of history utterances {xi} (“at least one historical statement corresponding to the to-be-analyzed statement from the plurality of statements”) that are stored in memory and a current utterance c=w1; . . . wT (“a to-be-analyzed statement”) (¶[0082]); model 220 can embed inputs, e.g., utterances, into a continuous space and store historical inputs, e.g., historical utterances, x, embeddings to the memory (¶[0084]); here, a current utterance c is “a to-be-analyzed statement” and a history of utterances {xi} is “at least one historical statement corresponding to the to-be-analyzed statement from the plurality of statements”; “the plurality of statements” is a history of utterances {xi} and a current utterance c=w1; . . . wT; implicitly, these utterances can be construed as “statements”, and “historical statements” {xi} are “corresponding to” “to-be-analyzed statement” c=w1; . . . wT because historical statements provide contextual knowledge about how to understand a current utterance;
“determining a historical vector of the to-be-analyzed statement based on a statement vector of the to-be-analyzed statement and a statement vector of the at least one historical statement, [and the positional relationship,] the historical vector comprising information related to the to-be-analyzed statement in the at least one historical statement” – operation engine 218 can convert each input, e.g., utterance from a previous turn as a vector xi, into a memory vector m with dimension d by encoding the inputs in a continuous space; operation engine 218 can also encode a vector representation of a current utterance c to a vector u with a same dimension as a vector representation of c, where the vector u is learned through semantic parsing (¶[0086]); in order to encode knowledge from history, operation engine 218 can sum a history vector h, which is a sum over the memory embeddings weighted by attention distribution according to Equation (4); operation engine 218 can pass the sum or concatenation of memory vector h and the current input embedding u through a weight matrix Wkg to generate an output knowledge encoding vector o as given by Equation (5) (¶[0088] - ¶[0089]); here, knowledge encoding vector o is “a historical vector” that is a sum or concatenation of a vector u of the current utterance c (“a statement vector of the to-be-analyzed statement”), and history vector h (“a statement vector of the at least one historical statement”); “historical vector” o, then, represents “information related to the to-be-analyzed statement in the at least one historical statement” because it incorporates contextual knowledge of utterances in previous turns of a session;
“determining a user intent of the to-be-analyzed statement based on the historical vector” – end-to-end memory networks are used to encode inputs, e.g., utterances, with intents, and to leverage previously stored semantics for joint intent prediction (Abstract);  a task is to predict an intent (¶[0002]); keeping contextual knowledge increases the likelihood of the system correctly estimating a semantic slot message with the same intent (¶0080]); an end-to-end spoken language understanding memory network can take a discrete set of history utterances {xi} that are stored in memory and a current utterance c=w1; . . . wT, and outputs corresponding semantic tags y=y1; . . . yT that include intent and slot information (¶[0082]); to estimate a tag sequence y corresponding to an input word sequence c, operation engine 218 can use encoded knowledge o to model knowledge carryover according to Equation (6); a goal of language understanding is to assign semantic tags and predict y=y1; . . . yn; (¶[0090] - ¶[0091]); “a user intent”, then, is determined as a prediction y from knowledge encoding of a current word sequence c (“the to-be-analyzed statement”) and output knowledge encoding vector o (“the historical vector”). 
Concerning independent claims 14, 21, and 28, Chen et al. arguably does not expressly disclose “statements” of “at least one historical statement” and “a to-be-analyzed statement” and omits the limitation of “computing a positional relationship between the to-be-analyzed statement and the at least one historical statement, the positional relationship representing a normalized distance between the to-be-analyzed statement and the at least one historical statement”, and determining a historical vector based on “the positional relationship”.  Here, Chen et al. discloses utterances, which could be construed as equivalent to “statements”.  However, even if “statements” and “a positional relationship . . . representing a normalized distance” are not disclosed by Chen et al., they are taught by Kalns et al.
Concerning independent claims 14, 21, and 28, Kalns et al. teaches understanding relationships between different instances of natural language dialog to determine shared intents.  Generally, an instant messaging or social media service can receive natural language of spoken/audio or text/chat, where a common intention may evolve over the course of the conversation.  Natural language includes statements.  (¶[0012] - ¶[0013])  Instances of intent are typically temporally spaced, e.g., they are created sequentially or at different times during a dialog session.  (¶[0027])  An interface may include a ‘normalizer’, where the normalizer may apply pre-defined rules or templates to identify and label certain types of data elements contained in output of a speech recognition system.  The normalizer may resolve dates, titles, street addresses, units of measure, currency units, or nicknames, and label them accordingly, e.g., ‘dozen donuts’ to ‘12 donuts’ or ‘ten bucks’ to ‘$10’.  A semantic parsing unit analyzes the words and phrases produced by the normalizer and determines a semantic meaning most likely intended by the user.  (¶[0036] - ¶[0037])  A shared dialog understanding module adds shared intents to share dialog context as they are created or updated in response to new dialog input.  The shared dialog context contains a historical record of intents that are created during a dialog session.  An intent history contains semantic information about the dialog.  Portions of the shared dialog context may be embodied as data structures including, e.g., a stack or a queue, and enables participants to pick up a conversation where they left off.  (¶[0047])  Specifically, mappable intent information is based on a number of common mappable components and temporal proximity of the intent instance in relation to occurrence of an initial intent, and pre-defined priority values of weighting criteria.  (¶[0053])  A system may look for a most recent occurrence instance of an intent, and may use suitable criteria to select a mappable intent.  Selection of a mappable intent is typically based on temporal criteria, e.g., a most recently created or updated mappable intent is selected.  However, an intent that occurred temporally father back in the conversation may be considered.  (¶[0063] - ¶[0064])  A system interprets these statements.  (¶[0067])  The system may use criteria for resolving conflicting data values among shared intents by assigning different priorities or weights to different data values and use those priorities or weights to resolve conflicts.  (¶[0069])  Kalns et al., then, teaches that intents can be determined from historical statements, and that there can be weighting of statements to determine an intent according to a temporal proximity of the statements.  This temporal proximity is equivalent to “a positional relationship . . . representing a distance”.  Here, Applicant’s “distance” actually represents a temporal proximity of a historical statement, as described at ¶[0064] of the Specification.  Broadly, Kalns et al.’s weighting by temporal proximity can be construed as a “distance” that is “normalized”.  An objective is to provide a virtual personal assistant that is able to correctly interpret conversational user input, execute a task on a user’s behalf, and determine an appropriate response to an input.  (¶[0001])  It would have been obvious to one having ordinary skill in the art to determine an intent by comparing a current statement to a historical statement using a positional relationship of a normalized distance as taught by Kalns et al. for contextual language understanding using historical vectors in Chen et al. for a purpose of providing a virtual personal assistant that is able to correctly interpret and determine an appropriate response to conversational user input.  

 Concerning claims 16, 23, and 29, Chen et al. discloses that in order to encode knowledge from history, operation engine 218 can sum a history vector h, which is a sum over the memory embeddings weighted by attention distribution according to Equation (4): h = Σi pimi, where mi are memory vectors of utterances from previous turns; operation engine 218 can pass the sum or concatenation of memory vector h and the current input embedding u through a weight matrix Wkg to generate an output knowledge encoding vector o as given by Equation (5): o = Wkg(h + u), where u is an embedding vector of a current input utterance c (¶[0086] - ¶[0089]); output knowledge encoding vector o is “a fused vector” because it is a sum of history vector h and a vector u of a current input utterance c (“determining a fused vector of the to-be-analyzed statement based on the historical vector and the statement vector of the to-be-analyzed statement”); Compare Specification, ¶[0071], which states that a fused vector can be obtained by adding together two vectors o = h + u, where h is a historical vector and u is a statement vector of a to-be-analyzed statement; subsequently, to estimate a tag sequence y corresponding to an input word sequence c, operation engine 218 can use encoded knowledge o to model knowledge carryover according to Equation (6): y = RNN(o, c); a goal of language understanding is to assign semantic tags and predict y=y1; . . . yn; (¶[0090] - ¶[0091]); here, predicting y from o and c is “determining the user intent”, where o is “the fused vector.
Concerning claims 17, 24, and 30, Chen et al. discloses that operation engine 218 can pass the sum or concatenation of memory vector h and the current input embedding u through a weight matrix Wkg to generate an output knowledge encoding vector o as given by Equation (5): o = Wkg(h + u), where u is an embedding vector of a current input utterance c, and Wkg is a weight matrix (¶[0086] - ¶[0089]); here, vector o is “the fused vector” that is obtained by applying a weight matrix Wkg to a sum (h + u), where h is “the historical vector” and u is “the statement vector of the to-be-analyzed statement” (“determining a fused vector comprising weighted-summing the historical vector and the statement vector of the to-be-analyzed statement to obtain the fused vector of the to-be-analyzed statement”).

Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 2017/0372200) in view of Kalns et al. (U.S. Patent Publication 2015/0149177) as applied to claims 14 and 21 above, and further in view of Ma et al. (U.S. Patent Publication 2016/0196258).
Generally, Chen et al. discloses maintaining a set of history utterances {xi} and a current utterance c=w1, . . . wT, and semantic tags y=y1, . . . yT that include intent information.  (¶[0092])  Operation engine 218, then, converts these utterances into vectors and history vectors by word embeddings.  (¶[0086] - ¶[0089])  Chen et al.’s history vector represents a plurality of prior utterances including “a first historical statement” and “a second historical statement”.  Additionally, Kalns et al. teaches “determining a first appearance positional relationship between the first historical statement” and “a second appearance positional relationship between the second historical statement” and a current statement of “the to-be-analyzed statement in the communication session”.  That is, Kalns et al. provides weights to a plurality of historical statements based on their temporal proximity.  However, Chen et al. and Kalns et al. omit the limitations of “determining a first semantic similarity of the first historical statement to the to-be-analyzed statement and a second semantic similarity of the second historical statement to the to-be-analyzed statement” based on statement vectors.  Still, it is known in the prior art to determine semantic similarity between embedding vectors as taught by Ma et al.  
Generally, Ma et al. teaches the limitations of “determining a first semantic similarity . . . and a second semantic similarity . . . based upon a statement vector”.  A vector distance is determined between a first statement vector and a second statement vector, and a semantic similarity is evaluated between the first sentence and the second sentence according to the vector distance.  (Abstract)  Word vectorization represents sentences, and a semantic similarity is determined between words of a first sentence and words of a second sentence.  (¶[0006] - ¶[0008])  A vector distance is determined between a first statement vector v1 and a second statement vector v2.  (¶[0010] - ¶[0011])  A first sentence includes at least two words, a first word vector includes word vectors of all the words in the first sentence, a second sentence includes at least one word and the second word vector includes word vectors of all words in the second sentence.  (¶[0033])  Ma et al., then, teaches that determining semantic similarities between first and second statements.  An objective is to determine semantic similarity of sentences that takes into account word order.  (¶[0005] - ¶[0006])  It would have been obvious to one having ordinary skill in the art to determine a semantic similarity between statements as taught by Ma et al. that takes into account appearance positional relationships of Kalns et al. for a purpose of determining semantic similarity that takes into account word order.
    
Claims 18, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 2017/0372200) in view of Kalns et al. (U.S. Patent Publication 2015/0149177) as applied to claims 14, 16, 21, 23, 28, and 29 above, and further in view of Kurian et al. (U.S. Patent Publication 2018/0040020).  
Chen et al. arguably discloses the limitations of these claims directed to “mapping the fused vector to a plurality of present user intents” and “determining the user intent of the to-be-analyzed statement from the plurality of user intents based on mapping results on the plurality of intents”.  Here, Chen et al. discloses that end-to-end memory networks are used to encode inputs, e.g., utterances, with intents, and to leverage previously stored semantics for joint intent prediction.  (Abstract)  A task is to predict an intent.  (¶[0002])  Keeping contextual knowledge increases the likelihood of the system correctly estimating a semantic slot message with the same intent.  (¶0080]) An end-to-end spoken language understanding memory network can take a discrete set of history utterances {xi} that are stored in memory and a current utterance c=w1; . . . wT, and outputs corresponding semantic tags y=y1; . . . yT that include intent and slot information.  (¶[0082])  To estimate a tag sequence y corresponding to an input word sequence c, operation engine 218 can use encoded knowledge o to model knowledge carryover according to Equation (6): y = RNN(o, c).  A goal of language understanding is to assign semantic tags and predict y=y1; . . . yn.  (¶[0090] - ¶[0091])  
The only element of these claims that is not expressly disclosed by Chen et al. is “mapping” the fused vector to “a plurality of preset user intents”.  Still, Chen et al.’s tags y correspond to ‘intents’, and “a fused vector” o is implicitly being ‘mapped’ to a predicted intent y by Equation (6).  These intents are implicitly pre-defined into a set of categories, i.e., “preset”.  Even if mapping of a vector to an intent is not expressly disclosed by Chen et al., it is taught by Kurian et al.  Generally, Kurian et al. teaches intelligently predicting a user’s intent based on contextual information.  (Abstract)  Contextual information can comprise factors including historical information.  (¶[0054])  Historic insights and analysis can be used to identify the right user intent.  Once intents are identified, a recommendation engine maps the intents.  (¶[0066])  Predicted intents from contextual information are stored within a multi-dimensional vector, where each dimension of the vector is created with a map between the intents and the map is associated with at least one attribute.  A user intent map can be used to identify historic intent matches and current intent matches.  (¶[0067])  Predicted intents can be Travel, Stay, Visit Places, and Shopping (“a plurality of preset user intents”).  (¶[0084])  Kurian et al., then, teaching “mapping . . . to a plurality of preset user intents”.  An objective is to discover intents of users to provide intent related information.  (¶[0005])  It would have been obvious to one having ordinary skill in the art to map to a plurality of preset user intents as taught by Kurian et al. using a vector to determine an intent in Chen et al. for a purpose of discovering intents of users to provide intent related information.

Claims 19 to 20, 26 to 27, and 32 to 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 2017/0372200) in view of Kalns et al. (U.S. Patent Publication 2015/0149177) as applied to claims 14, 21, and 28 above, and further in view of Iida et al. (U.S. Patent Publication 2019/0188257).  
Concerning claims 19, 26, and 32, Chen et al. could be construed to disclose the limitations of “determining a word vector of a first word segment, the first word segment comprising a word segment selected from the at least one word segment”.  Here, Chen et al. discloses a current utterance, c=w1; . . . wT, where each of the wi is “a word segment”, and vector u is a representation of a current utterance u.  Implicitly, each word of a current utterance c is encoded as a word vector.  Additionally, Chen et al. discloses “determining a fused word vector of the first word segment based on the historical vector and the word vector of the first word segment” because operation engine 218 can pass the sum or concatenation of memory vector h and the current input embedding u through a weight matrix Wkg to generate an output knowledge encoding vector o as given by Equation (5): o = Wkg(h + u), where u is an embedding vector of a current input utterance c, and Wkg is a weight matrix.  (¶[0086] - ¶[0089])  Here, vector o is “the fused vector” that is obtained by applying a weight matrix Wkg to a sum (h + u), where h is “the historical vector”, and vector u represents “the word vector of the first word segment”.  The only element omitted by Chen et al. is “determining an entity type of the first word segment based on the fused word vector of the first word segment.”  Applicants’ Specification does not expressly define what is encompassed by “an entity type”, but this could conceivably be a part-of-speech.
Concerning claims 19, 26, and 32, Iida et al. teaches context analysis for detecting a predicate of which a subject is omitted, where anaphora/ellipsis units generate a plurality of different types of word vectors from sentences for antecedent candidates.  (Abstract)  Base word sequence extracting unit 220 extracts a word sequence from a pair of a noun as an object of ellipsis resolution and a predicate included in an analyzed sentence 204.  Vector converting unit 238 generates a base vector sequence as a word vector sequence from the word sequence.  (¶[0051]: Figure 6)  A convolutional neural network 214 calculates a score corresponding to a probability that the set of predicate and antecedent candidates corresponding to a given word vector group is correct.  (¶[0072]: Figure 6)  A combination of a predicate and an antecedent candidate is identified as correct or not using all word sequences forming a sentence and vectors generated from a plurality of different viewpoints.  (¶[0076])  Iida et al., then, teaches “determining an entity type of the first word segment based on a fused word vector of the first word segments” because vectors of a word segment are used to determine a subject of a predicate that was omitted by ellipsis or anaphora.  That is, a subject of a predicate is “an entity type”.  An objective is to provide ellipsis resolution for omitted arguments, e.g., an omitted subject of a predicate in a sentence.  (¶[0001])  It would have been obvious to one having ordinary skill in the art to determine an entity type from word vectors of word segments as taught by Iida et al. to perform intent prediction using fused vectors of Chen et al. for a purpose of providing ellipsis resolution of omitted arguments in a sentence.
Concerning claims 20, 27, and 33, Iida et al. teaches “determining the entity type of the first word segment based on the fused word vector of the first word segment, a fused word vector of a second word segment” because “an entity type” of an omitted subject is obtained from a word vector sequence of a plurality of words.  (¶[0051]: Figure 6)  Additionally, Iida et al. teaches “determining an entity type of the first word segment based on . . . a pre-learned entity type dependency relationship” because word sequence vectors are generated based on a dependency tree.  Anaphora/ellipsis resolution system 100 includes a dependency relation analysis unit 202 performing dependency relation analysis and outputs an analyzed sentence 204 having information of dependency relation added.  (¶[0048]: Figure 6)  Anaphora/ellipsis analysis unit 216 includes a DepTree word sequence extracting unit 210 for generating a DepTree vector sequence.  (¶[0049]: Figure 6)  Implicitly, these dependency relationships are “pre-learned” to establish how to generate a dependency tree from a word sequence.

Response to Arguments
Applicant’s arguments filed 20 April 2022 have been considered but are moot in view of new grounds of rejection, as necessitated by amendment.
Applicant amends independent claims 14, 21, and 28 to set forth a new limitation of “computing a positional relationship between the to-be-analyzed statement and the at least one historical statement, the positional relationship representing a normalized distance between the to-be-analyzed statement and the at least one historical statement”.  Applicant argues that this new limitation is not taught by Chen et al. (U.S. Patent Publication 2017/0372200).  Specifically, Applicant maintains that Chen et al. never considers a positional relationship of utterances when computing vectors.  Applicant notes that claims 15 and 22 include limitations directed to “positional relationships”, and these claims were rejected as being obvious further in view of Rastrow et al. (U.S. Patent No. 10,032,463).  However, Applicant argues that Rastrow et al. never considers the distance between data elements, but simply aggregates these data elements in an ordered list.  Generally, Applicant’s amendments are moot in light of new grounds of rejection, as necessitated by amendment.
Applicant’s amendments overcome the objections to the drawings, and the changes to the drawings are being approved.
Applicant’s amendment to the title is being entered.
Applicant provides amendments responsive to the objections to the Specification.  Applicant’s amendments to the Specification are in some respects deficient, and, as set forth above, Applicant is requested to address these deficiencies by filing a Substitute Specification.  Here, these deficiencies mainly include the Abstract, ¶[0014],  and ¶[0094].  
Applicant’s amendment overcomes the claim objection.  
Applicant’s amendment necessitates new grounds of rejection under 35 U.S.C. §112(a) for the limitation of “a normalized distance”.  Generally, Applicant’s Specification as originally filed does not provide support for the limitation of “a normalized distance”.  Mainly, Applicant’s Specification appears to describe normalizing a semantic similarity, but not normalizing a distance.  One skilled in the art might understand that it could make some sense to normalize a semantic similarity so that probabilities or scores sum to unity.  However, it does not appear to make sense to normalize a distance in this way because a distance represents a relative positional relationship between statements.  That is, a ‘distance’ could literally represent a count of the number of statements between any two statements if the statements were listed in a transcription log, but a ‘distance’ equivalently represents a temporal proximity between any two statements.  It would not, then, be clear to one having ordinary skill in the art why one would want to normalize a distance in this way or how to normalize a distance.  
New grounds of rejection are applied to independent claims 14, 21, and 28 under 35 U.S.C. §103 as being obvious over Chen et al. (U.S. Patent Publication 2017/0372200) in view of Kalns et al. (U.S. Patent Publication 2015/0149177).  Generally, Kalns et al. is being substituted in the rejection of the independent claims for Ma et al. (U.S. Patent Publication 2016/0196258).  The rejection of some of the dependent claims continues to rely upon Kurian et al. (U.S. Patent Publication 2018/0040020) and Iida et al. (U.S. Patent Publication 2019/0188257).  
Kalns et al. is maintained to address the new limitations of the independent claims directed to “computing a positional relationship” between “statements” and “a normalized distance”.  Generally, Kalns et al. teaches determining an intent from a plurality of statements including a plurality of historical statements in a dialog session.  Historical statements that are closer in temporal proximity are given more weight in determining an intent.  Kalns et al.’s temporal proximity is equivalent to “a positional relationship” and “a distance”.  That is, Applicant’s “distance” actually can be represented as a ‘temporal distance’ between statements in a dialog session.  This is described in the Specification at ¶[0064], where a historical statement with a shorter distance has a greater impact on the identification of a user intent, and a historical statement with long distance has a smaller impact on the identification of the user intent.  The Specification, ¶[0076], states that a degree of relevance of a historical statement can consider a semantic similarity and a distance between the historical statement and a to-be-analyzed (i.e., a current) statement.  Similarly, ¶[0078] - ¶[0079] of the Specification provides a scenario of a plurality of questions and answers that considers a relative positional relationship between these statements.  Kalns et al., then, teaches “computing a positional relationship between the to-be-analyzed statement and the at least one historical statement, the positional relationship representing a . . . distance between the to-be-analyzed statement and the at least one historical statement”.  
Given Applicant’s limitation of a “normalized” distance is new matter under 35 U.S.C. §112(a), it is somewhat problematic as how this should be interpreted for purposes of applying prior art.  Still, Kalns et al. teaches normalization of statements at ¶[0036] - ¶[0037].  Conceivably, if statements are already normalized, then a “distance” between the statements can be construed as being normalized.  Alternatively, Kalns et al. teaches weighting of statements based on temporal proximity, where a weighting can be construed as a “normalization”, and a temporal proximity is equivalent to a “distance”. 
Applicant’s arguments are moot in view of new grounds of rejection as directed against dependent claims 15 and 22.  The rejection no longer relies upon Rastrow et al.  Instead, Ma et al. is applied to dependent claims 15 and 22, where Ma et al. and Kalns et al. are maintained to render obvious the limitations of these dependent claims.  Mainly, Kalns et al. teaches the limitations directed to an appearance positional relationship between historical statements and a current statement, and Ma et al. teaches the limitations of determining a semantic similarity.  Here, Kalns et al. teaches that an intent is selected based on semantic information, and a plurality of weighting factors including a number of common mappable components and a temporal proximity of a current intent to a stack of prior intents.  Kalns et al.’s temporal proximity of intents is equivalent to “an appearance positional relationship” and determining a number of common mappable semantic components suggests determining “a semantic similarity” between statements.  Kalns et al. and Ma et al., then in combination, teach the limitations of dependent claims 15 and 22.  
New grounds of rejection are set forth under 35 U.S.C. §112(a) and 35 U.S.C. §103.  Applicant’s amendments necessitate these new grounds of rejection.  Accordingly, this rejection is properly FINAL.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Gattani et al. (U.S. Patent No. 8,954,440) and Kalns et al. (U.S. Patent No. 9,875,494) disclose related prior art.
Applicant’s amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        May 2, 2022